Mr. Justice McSurely delivered the opinion of the court. Abstract of. the Decision. 1. Infants, § 4*—what is principal consideration in awarding custody of child. The principal consideration moving the court, in awarding the custody of a minor child under a proceeding in habeas corpus, is the welfare of the child, and where opposing claimants are equally responsible courts will favor the claims of-those who stand in relationship to the child. 2. Infants, § 4*—determination of comparative merits of claimants of child. A determination as to the custody of a minor child, in a proceeding in habeas corpus, does not necessarily involve a decision upon the comparative merits of the respective claimants. 3. Infants, § 4*—when custody of child given to uncle and aunt. In a habeas corpus proceeding, held that the uncle and aunt of a minor child should be awarded its custody, on grounds of relationship, notwithstanding another claimant who was unrelated was equally proper and fit to have its custody.